DETAILED ACTION
This office action is in response to applicant’s filing dated February 17, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 

Status of Claims
Claim(s) 1-15 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 3, 2021.  
Applicants elected with traverse Group I, drawn to a method of treating necrotizing enterocolitis in a subject in need of such treatment comprising administering to the subject one or more dose of a gap junction enhancing agent, wherein the gap junction enhancing agent is a quinoline derivative as the elected invention and mefloquine as the elected gap junction enhancing agent species in the reply filed on December 30, 2019.  The requirement is still deemed proper.  Claim(s) 5-12 remain withdrawn.  
Claims 1-4 and 13-15 are presently under examination as they relate to the elected species: mefloquine.

Priority
The present application is a continuation of US Application No. 13/921,865 filed on June 19, 2013; which is a continuation of PCT/US2011/066861 filed on December 22, 2011; which claims benefit of US Provisional Application No. 61/426,462 filed on December 22, 2010.  The effective filing date of the instant application is December 22, 2010. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn et al (US 2009/0069301 A1, cited in a previous Office Action) in view of Stauffer et al (J Travel Med, 2003; 10:225-240, cited in a previous Office Action).
Milburn teaches a method of treating a disease associated with inflammation comprising administering a sirtuin-modulating compound [0326] wherein exemplary inflammatory conditions include necrotizing enterocolitis [0327] wherein the sirtuin-modulating compounds may be taken in combination with other compounds useful for treating inflammation [0330] including mefloquine [0330].
While the reference may not be anticipatory insofar as one must select mefloquine from various compounds useful for treating inflammation necrotizing enterocolitis from various inflammatory conditions as taught in Milburn, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected mefloquine and necrotizing enterocolitis in order to arrive at a method useful for treating necrotizing enterocolitis.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of compounds individually and alternatively as equally useful in a method of treating inflammatory conditions including necrotizing enterocolitis.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  

Milburn does not explicitly teach the subject is a human infant.  However, Milburn teaches the disclosed methods are useful for treating humans [0419].  Moreover, Milburn teaches that the disclosed method of treating a disease associated with inflammation comprising administering a sirtuin-modulating compound is suitable for treating disease associated with inflammation in infants ([0246], [0382], and [0403]).  
Moreover, Stauffer teaches mefloquine is known to be administered to infants.  Stauffer teaches mefloquine is only available in 250 mg tablets, a compounding pharmacy can prepare pulverized MQ and place it in gelatin capsules for small infants (page 232, left, 1st paragraph) and pediatric doses of mefloquine for infant less than 15 kg is 5 mg/kg salt (4.6 mg mg/kg base) PO q week.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the method of treat necrotizing enterocolitis taught by Milburn to treat an infant since Milburn suggests the methods taught are suitable for treating infant disorders and since Stauffer teaches mefloquine is administered to infants.  
Taken together, all this would result in the practice of the method of claims 2-4 with a reasonable expectation of success.

Regarding claims 2-4, Milburn does not explicitly teach the mefloquine is administered in amounts within the claimed ranges.  However, Stauffer teaches mefloquine is only available in 250 mg tablets, a compounding pharmacy can prepare pulverized MQ and place it in gelatin capsules for small infants (page 232, left, 1st paragraph) and pediatric doses of mefloquine for infant less than 15 kg is 5 mg/kg salt (4.6 mg mg/kg base) PO q week.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the pediatric doses of mefloquine taught by Stauffer as a starting point for optimizing the amount of mefloquine to administer in a method of treating necrotizing enterocolitis comprising administering mefloquine to an infant suffering from necrotizing enterocolitis since the prior art teaches these doses of mefloquine are suitable for administration to an infant.  Moreover, dosage is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.") 
Taken together, all this would result in the practice of the method of claims 2-4 with a reasonable expectation of success.


Claims 13-14 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn et al (US 2009/0069301 A1, cited in a previous Office Action) in view of Stauffer et al (J Travel Med, 2003; 10:225-240, cited in a previous Office Action), and further in view of Brands et al (US 2011/0142817 A1, effective filing date February 4, 2004).
The combination of Milburn and Stauffer teaches all the limitations of claim 13 (see 103 rejection above) except wherein the mefloquine is provided in an infant nutritional formulation.
However, Stauffer teaches mefloquine (MQ) is approved for usage in children of all ages in the United States (page 228, right, 1st paragraph); MQ, like CQ (chloroquine), is extremely bitter and administering the medication with special foods may be necessary (page 232, left); suggestions for administration of mefloquine to children unable to swallow tablets or gelatin capsules is to open gel cap and place in sweet food item such as chocolate syrup, sweetened condensed milk, jam, or inside an oreo cookie (Table 2).
Moreover, Brands teaches an infant formula for treating necrotizing enterocolitis (title and abstract); a medical food is an infant formula or milk fortifier which can be easily administered to a subject in addition to or partly replacing a commercially available infant formula; it is possible to replace only part of a commercial available infant formula, for instance only 1 or more spoonfuls per feeding with a medical food, formula or milk fortifier and can be administered in addition to infant formula or mother’s milk [0054].
As such, since Milburn and Stauffer suggest a method of treating necrotizing enterocolitis comprising administering mefloquine wherein mefloquine is administered with special foods including a milk product; and since Brands teaches a method of treating necrotizing enterocolitis comprising administering a medical food wherein the medical food is an infant formula, at the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art formulate the mefloquine in an infant formula formulation with an expectation of success, since the prior art establishes that mefloquine has a bitter taste and should be administered with special foods and an infant formula formulation is a suitable method of administering an active agent for treating necrotizing enterocolitis

Regarding claim 14, Brands teaches nutrients in infant formula prescribed by the FDA include protein, the source of protein shall be at least nutritionally equivalent to casein; ascorbic acid, vitamins A, B6, B12, E, K, and B6; and thiamine (Table 1).  It would have been prima facie obvious for a person of ordinary skill in the art formulate the mefloquine in an infant formula formulation comprising protein, the source of protein shall be at least nutritionally equivalent to casein; ascorbic acid, vitamins A, B6, B12, E, K, and B6; and thiamine, since the prior art establishes that these nutrients in an infant formula are prescribed by the FDA.
Taken together, all this would result in the practice of the method of claims 13 and 14 with a reasonable expectation of success.


Regarding claim 15, Brands teaches necrotizing enterocolitis is a leading cause of morbidity and mortality in neonates, occurring in 0.3 to 2.4 per 1000 live births; multiple risk factors for developing NEC have been identified, including prematurity, ischemia, formula feeding, and bacterial colonization of the intestine [0004]; one of the risk factors for developing necrotizing enterocolitis is preterm birth [0093]; in humans, preterm birth refers to the birth of a baby of less than 37 weeks gestational age [0092].  Birth less than 37 weeks gestational age  reads on a human infant born before 40 weeks gestation.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the method of treat necrotizing enterocolitis in an infant born  comprising administering mefloquine suggested by Milburn and Stauffer to treat a preterm infant born less than 37 weeks gestational age since Brand teaches preterm birth is a risk factor for developing necrotizing enterocolitis and necrotizing enterocolitis is a leading cause of morbidity and mortality in neonates.
Taken together, all this would result in the practice of the method of claim 15 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Milburn describes the use of sirtuin-modulating compounds that increase the level and/or activity of a sirtuin protein that can be used to treat or prevent a disease or disorder associated with inflammation. In doing so, Milburn discloses a lengthy list of approximately 50 distinct inflammatory diseases.  Milburn further discloses that the sirtuin-modulating compounds that increase the level and/or activity of a sirtuin protein may be taken alone or in combination with other compounds useful for treating or preventing inflammation. Here, Milburn lists about 400 unrelated compounds that can be taken with the sirtuin-modulating compounds including mefloquine hydrochloride, specifically disclosed by Milburn as an anti-malarial.  The Examiner fails to provide motivation to select mefloquine and necrotizing enterocolitis with a reasonable expectation that such a combination would result in a successful method for treating necrotizing enterocolitis. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  As set forth above, Milburn clearly teaches a method of treating inflammatory disease comprising administering sirtuin-modulating compounds and explicitly lists necrotizing enterocolitis as an exemplary inflammatory condition [0326].  Necrotizing enterocolitis is one of 40 explicitly enumerated inflammatory conditions.  Moreover, Milburn explicitly teaches the sirtuin-modulating compounds may be taken in combination with compounds for treating or preventing inflammation.  Milburn explicitly teaches an embodiment wherein the other therapeutic agent for treating or preventing inflammation is an anti-malarial.  Anti-malarials are one of six classes of compounds useful for treating or preventing inflammation explicitly exemplified.  Mefloquine hydrochloride is one of 9 anti-malarials.  It would have been prima facie obvious to one of ordinary skill in the art to arrive at a method of treating an inflammatory condition, wherein the condition is necrotizing enterocolitis, comprising administering a compound useful for treating or preventing inflammation, wherein the compound is an anti-malarial, mefloquine hydrochloride, with a reasonable expectation of success, since the prior art explicitly teaches anti-malarials including mefloquine hydrochloride as compounds useful for treating inflammation and that these are useful as secondary agents useful for treating inflammatory conditions and exemplifies necrotizing enterocolitis as an inflammatory condition.


Applicant argues:
Given that the Examiner has overtly based the instant rejection on the ability of one of ordinary skill in the art to vary all possible parameters to eventually arrive at the method of claim 1, Applicant respectfully submits that the instant rejection runs counter to the Federal Circuit precedent. Further, the Examiner states that the skilled person would have been motivated to arrive at the claimed method by the "unambiguous disclosure of each particular species of compounds individually and alternatively as equally useful in a method of inflammatory conditions including necrotizing enterocolitis." This logic, however, is nothing more than improper hindsight reconstruction as it involves "throw[ing] metaphorical darts at a board filled with combinatorial prior art possibilities."

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, as set forth above, Milburn clearly teaches a method of treating inflammatory disease comprising administering sirtuin-modulating compounds and explicitly lists necrotizing enterocolitis as an exemplary inflammatory condition [0326].  Necrotizing enterocolitis is one of 40 explicitly enumerated inflammatory conditions.  Moreover, Milburn explicitly teaches the sirtuin-modulating compounds may be taken in combination with compounds for treating or preventing inflammation.  Milburn explicitly teaches an embodiment wherein the other therapeutic agent for treating or preventing inflammation is an anti-malarial.  Anti-malarials are one of six classes of compounds useful for treating or preventing inflammation explicitly exemplified.  Mefloquine hydrochloride is one of 9 anti-malarials.  It would have been prima facie obvious to one of ordinary skill in the art to arrive at a method of treating an inflammatory condition, wherein the condition is necrotizing enterocolitis, comprising administering a compound useful for treating or preventing inflammation, wherein the compound is an anti-malarial, mefloquine hydrochloride, with a reasonable expectation of success, since the prior art explicitly teaches anti-malarials including mefloquine hydrochloride as compounds useful for treating inflammation and that these are useful as secondary agents useful for treating inflammatory conditions and exemplifies necrotizing enterocolitis as an inflammatory condition.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.


Applicant argues:
Milburn does not teach that the disclosed methods are suitable for treating inflammation-associated diseases with respect to infants rather, paragraph [0246] is related to the treatment of neuronal diseases and paragraphs [0382] and [0403] are for treatment of mitochondrial-associated diseases. Stauffer does not suggest administering mefloquine to infants. Stauffer explicitly provides instructions with respect to the administration of chloroquine and atovaquone/proguanil stating, "For infants, place in the tip of nipple of the bottle," but such instructions are not present for mefloquine.  Instead, Stauffer discloses that the suggested administration for mefloquine is to "[o]pen gelcap and place in sweet food item such as chocolate syrup, sweetened condensed milk. jam, or inside an Oreo cookie."  This mode of administration is outlined for the mobile, active child that is unable to swallow a tablet.  A person of ordinary skill in the art, however, would understand that necrotizing enterocolitis predominantly affects prematurely born infants, i.e., human infants born before 40 weeks gestation.  As such, those suffering from this condition would not be categorized as a mobile child, they would be categorized as a nonmobile infant, an infant generally less than 8 months of age. Thus, as Stauffer does not provide instructions or suggestions with respect to the administration of mefloquine to infants, it is clear that Stauffer teaches away from administering mefloquine to infants. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Milburn teaches a method of treating inflammatory conditions wherein an exemplary inflammatory condition is necrotizing enterocolitis comprising administering mefloquine hydrochloride.  The teachings of Stauffer are relied upon to establish doses of mefloquine that were known to be utilized in infants.  Before the effective filing date of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize doses known to be suitable for treating infants as a starting point for treating necrotizing enterocolitis in an infant.  The Examiner notes that a full term human infant refers to an infant of a baby of more than or equal to 37 weeks gestational age.  The instant claims do not require that the infant is an infant that weighs less than 1,500 g or that the infant is preterm, just that the infant is born less than 40 weeks gestational age.  An infant born at 37 weeks would be recognized as a full term birth infant and would read on the instant claims.


	Applicant argues:
Stauffer explicitly details that chloroquine and atovaquone/proguanil can be placed in the tip of the nipple of a bottle for administration to infants. These instructions are not suggested with respect to administering mefloquine. Thus, Applicant submits that contrary to the Examiner's allegation, Stauffer does not suggest administering mefloquine to infants. Accordingly, claims 13-15 cannot be obvious over the combination of Milburn, Stauffer, and Brands. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Stauffer have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

Conclusion
Claims 1-4 and 13-15 are rejected. 
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628